Per Curiam.

This is an action to recover from the defendants $500 which the plaintiff paid them for services as brokers in selling for him a half interest in certain real estate. Although the evidence does not satisfactorily show that the plaintiff would have received more for his property had he dealt directly with the parties to whom tho defendants eventually caused part of the plaintiff’s property to be conveyed, it nevertheless shows that the defendants secretly obtained an interest in the transaction which was hostile to that of their principal.
*658The judgment herein, which in effect directs the return of the commission which the defendants received as agents' for the plaintiff, is affirmed, with costs.
Present: Gildersleeve, Blanchard and Dayton, JJ.
Judgment affirmed, with costs.